Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIZAWA (US 2018/0248416, hereinafter YOSHIZAWA) in view of KYOGOKU et al. (US 6,743,329 B1, hereinafter KYOGOKU).
As per claim 1, YOSHIZAWA discloses a charging device comprising: 
a housing having a charging surface to position an electronic device (See Par.22 and Fig.4A, disclose a housing of a power transmitter 100Z, inside which a coil 10 is placed and on which charge receiving device RD is placed); 
a power transmitter present beneath the charging surface, wherein the power transmitter extends in a plane parallel to the charging surface (See Fig.4A, Item#10, discloses a first power transmission coil); and 
a positioning mechanism coupled to the power transmitter, wherein: the positioning mechanism is to[[,]] adjust a position of the power transmitter to change a perpendicular distance between the plane of the power transmitter and the charging surface (See Fig.1B, Items#47 and Pars.29 and 32, disclose a positioning mechanism to move the control board 40 on which power transmitting coil 10 is placed to be closer or further from the charging surface 60). However YOSHIZAWA discloses the coil may be elevated or lowered using an expanding and contracting mechanism in the axial direction or any other known technique/mechanism capable of moving the control board vertically (See Par.32). However YOSHIZAWA does not disclose the positioning mechanism comprises: a fixed portion of a cam arrangement, the cam arrangement to support the power transmitter; and a moveable portion of the cam arrangement, wherein rotation of the moveable portion about a first axis adjusts a vertical position of the moveable portion and the power transmitter along the first axis.
KYOGOKU discloses a lifting mechanism comprising a fixed portion of a cam arrangement (See Fig.1a, discloses a cylindrical cam 3, the cam comprising a support cylinder  4 which encircles the rotating cylindrical cam 3, Col.2, lines 54-60, disclose that the cam support 4 does not rotate i.e. fixed), the cam arrangement to support a movable surface (See Fig.1a, Item#2, disclose a plate on which an item which needs height adjustment is placed); and 
a moveable portion of the cam arrangement, wherein rotation of the moveable portion about a first axis adjusts a vertical position of the moveable portion and the power transmitter along the first axis (See Fig.1a, and Col.2 lines 49-53, disclose that rotation of the cylindrical cam 3, causes a can follower 5 to rotate and move along the groove 17 such that the height of the plate 2 is adjusted as shown in Fig.1b).
YOSHIZAWA and KYOGOKU are analogous art since they both deal with elevation adjusting mechanisms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by YOSHIZAWA with that of KYOGOKU by replacing one positioning mechanism with another for the benefit of using a simple mechanism with a reduced number of components which provides a system which can be finely tuned to achieve desired height of the charging coil.

As per claim 2, YOSHIZAWA and KYOGOKU discloses the charging device as claimed in claim 1 as discussed above, wherein the positioning mechanism is one of mechanical and electro-mechanical (See KYOGOKU, Fig.1a, Items#3, discloses a cylindrical cam which is rotated via a rotary actuator 6, the Cam is a mechanical positioning mechanism and the rotary actuator can be either a mechanical user actuated mechanism or a motor).

As per claim 3, YOSHIZAWA and KYOGOKU disclose the charging device as claimed in claim 1, wherein the positioning mechanism comprises: 
a supporting plate onto which the power transmitter is placed (See YOSHIZAWA, Fig.1A, Item#40, discloses a control board on which a power transmitting coil 10 is placed, KYOGOKU, Fig.1a, also discloses a surface 2  which is considered a supporting plate on which the item 14 is placed); 28577416516/481,222 [[a]] the cam arrangement coupled to the supporting plate (See KYOGOKU, Fig.1a, Item#3, disclose a cylindrical cam); and a pinion arrangement coupled to the cam arrangement, wherein actuation of the pinion arrangement affects movement of the supporting plate with respect to the charging surface (See Fig.1a, Item#6, discloses a rotary actuator which when actuated, causes the cylindrical cam 3 to rotate and the follower cam 5 to move in a vertical direction. The examiner explains that a link exists between the rotary actuator 6 and the cam to transfer the rotation generated by the rotary actuator to the cam. The link is considered the pinion).

As per claim 5, YOSHIZAWA and KYOGOKU disclose the charging device as claimed in claim 1 as discussed above, wherein the power transmitter comprises an inductive coil (See Fig.2B, Item#10, and Par.23, disclose an induction coil).

As per claim 16, YOSHIZAWA and KYOGOKU disclose the charging device as claimed in claim 1 as discussed above, wherein the positioning mechanism is to adjust a position of the power transmitter within the housing (See YOSHIZAWA, Fig.1B, Items#47 and Pars.29 and 32, disclose a positioning mechanism to move the control board 40 on which power transmitting coil 10 is placed to be closer or further from the charging surface 60).

As per claim 17, YOSHIZAWA and KYOGOKU disclose the charging device as claimed in claim 3 as discussed above, wherein: the positioning mechanism further comprises a knob coupled to the pinion arrangement; and user actuation of the knob raises and lowers the supporting plate(See KYOGOKU, Fig.1a, Item#6, discloses a rotary actuator, which when rotated causes the cylindrical cam 3 to rotate and the cam follower 5 is raised causing the plate 2 to also rise). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by YOSHIZAWA and KYOGOKU such that the automated positioning mechanism is replaced with a manually actuated mechanism (this is done by replacing the rotary actuator disclosed by KYOGOKU with a knob or handle to generate the rotary movement) for the benefit of simplifying the charging device.

As per claim 18, YOSHIZAWA and KYOGOKU disclose the charging device as claimed in claim [[18]] 17 as discussed above, wherein the pinion arrangement is disposed between the knob and the cam arrangement (See KYOGOKU, Fig.1a, Item#6, discloses a rotary actuator which when actuated, causes the cylindrical cam 3 to rotate and the follower cam 5 to move in a vertical direction. The examiner explains that a link exists between the rotary actuator 6 and the cam to transfer the rotation generated by the rotary actuator to the cam. The link is considered the pinion).

As per claim 19, YOSHIZAWA and KYOGOKU disclose the charging device as claimed in claim 3 as discussed above, wherein the cam arrangement is a rotating cam arrangement (See KYOGOKU, Fig.1a, Item#3, discloses a cylindrical cam which rotates and causes the follower cam to rise and elevate the plate 2).
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIZAWA in view of KYOGOKU and in further view of WU et al. (US 2013/0099776 A1, hereinafter WU).
As per claim 6, YOSHIZAWA and KYOGOKU disclose the charging device as claimed in claim 1 as discussed above, however YOSHIZAWAK and KYOGOKU do not disclose further comprising an indicator to indicate a charging efficiency value corresponding to the change in the perpendicular distance between the plane of the power transmitter and the charging surface.
WU discloses a wireless charging device comprising an indicator to indicate a charging efficiency value corresponding to a change in the perpendicular distance between the pane of the power transmitter and the charging surface (See Fig.7, Items#4011 and 4012 and Par.70, disclose a charge efficiency obtaining unit and displaying unit for displaying the wireless charging efficiency).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by YOSHIZAWA and KYOGOKU with that of WU by adding the charging efficiency indicator for the benefit of allowing the a user to select, from different positions, the optimum charging position according to the magnitude of the charging intensity displayed on the display module, thereby improving the efficiency of wireless charging (See WU, Par.70).

As per claim 7, YOSHIZAWA, KYOGOKU and WU disclose the charging device as claimed in claim 6 as discussed above, wherein the indicator is .

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIZAWA in view of DENG et al. (US 11,271,442 B2, hereinafter DENG) and in further view of KYOGOKU.
As per claim 8, YOSHIZAWA discloses a wireless charging apparatus comprising:
a positioning mechanism to automatically adjust a position of a power transmitter relative to a charging surface of a charging device (See Fig.1B, Items#47 and Pars.29 and 32, disclose a positioning mechanism to move the control board 40 on which power transmitting coil 10 is placed to be closer or further from the charging surface 60). However YOSHIZAWA does not disclose a charging status engine to: receive charging information from an electronic device being charged by the wireless charging apparatus, wherein the charging information indicates a value of electrical power generated by a power receiver in the electronic device; 38577416516/481,222 compare the charging information with a value of electrical power being input into the wireless charging apparatus; and based on comparing, determine a charging efficiency value; and the positioning mechanism adjusts the position of the power transmitter based on the charging efficiency value, the positioning mechanism comprising: a fixed portion of a cam arrangement, the cam arrangement to support the power transmitter; and a moveable portion of the cam arrangement, wherein rotation of the moveable portion about a first axis adjusts a vertical position of the moveable portion and the power transmitter along the first axis.
DENG discloses a wireless charging apparatus comprising: a charging status engine to:
receive charging information from an electronic device being charged by the wireless charging apparatus (See Col.1, lines 65-67, disclose acquiring power received by the power receiving device), wherein the charging information indicates a value of electrical power generated by a power receiver in the electronic device (See Col.1, lines 65-67, disclose acquiring power quantity transmitted by the power transmitter);
compare the charging information with a value of electrical power being input into the wireless charging apparatus (See Col.7, line 64 to Col.8, line 20, disclose the processing unit calculates the efficiency as a ratio of the received power to the transmitted power and relative displacement information, Col.3, lines 5-14 disclose outputting a prompt to indicate to the user whether charging is normal or abnormal if the efficiency is below a certain level. The prompt is actuated based on the efficiency level).
YOSHIZAWA and DENG are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by YOSHIZAWA with that of DENG such that the vertical coil distance is adjusted based on the charging efficiency for the benefit of enhancing the charging efficiency. YOSHIZAWA discloses the coil may be elevated or lowered using an expanding and contracting mechanism in the axial direction or any other known technique/mechanism capable of moving the control board vertically (See Par.32). However, YOSHIZAWA and DENG do not disclose the positioning mechanism comprising: a fixed portion of a cam arrangement, the cam arrangement to support the power transmitter; and a moveable portion of the cam arrangement, wherein rotation of the moveable portion about a first axis adjusts a vertical position of the moveable portion and the power transmitter along the first axis.
KYOGOKU discloses a lifting mechanism comprising a fixed portion of a cam arrangement (See Fig.1a, discloses a cylindrical cam 3, the cam comprising a support cylinder  4 which encircles the rotating cylindrical cam 3, Col.2, lines 54-60, disclose that the cam support 4 does not rotate i.e. fixed), the cam arrangement to support a movable surface (See Fig.1a, Item#2, disclose a plate on which an item which needs height adjustment is placed); and 
a moveable portion of the cam arrangement, wherein rotation of the moveable portion about a first axis adjusts a vertical position of the moveable portion and the power transmitter along the first axis (See Fig.1a, and Col.2 lines 49-53, disclose that rotation of the cylindrical cam 3, causes a can follower 5 to rotate and move along the groove 17 such that the height of the plate 2 is adjusted as shown in Fig.1b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by YOSHIZAWA and DENG with that of KYOGOKU by replacing one positioning mechanism with another for the benefit of using a simple mechanism with a reduced number of components which provides a system which can be finely tuned to achieve desired height of the charging coil.

As per claim 9, YOSHIZAWA, DENG and KYOGOKU disclose the wireless charging apparatus as claimed in claim 8 as discussed above, wherein the charging efficiency value is a ratio between the electrical power generated by the power receiver and the value of electrical power being input into the wireless charging apparatus (See DENG, Col.7, line 64 to Col.8, line 20, disclose the processing unit calculates the efficiency as a ratio of the received power to the transmitted power and relative displacement information).

As per claim 10, YOSHIZAWA, DENG and KYOGOKU disclose the wireless charging apparatus as claimed in claim 8 as discussed above, further comprising a communication engine to establish a wireless communication channel between the wireless charging apparatus and the electronic device, to receive the charging information from the electronic device (See DENG, Fig.3, Item#14,  and Col.8, lines 2-7, disclose a second wireless transmitting unit which receives the amount of received power from, the charge receiving device 6 via a first wireless transmitting unit 12).

Claim(s) 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIZAWA in view of KYOGOKU and in further view of LEE (US 10,886,793, hereinafter LEE).
As per claim 11, YOSHIZAWA discloses a wireless charging station for an electronic device, the wireless charging station comprising:
a housing having a charging surface to position the electronic device (See Par.22 and Fig.4A, disclose a housing of a power transmitter 100Z, inside which a coil 10 is placed and on which charge receiving device RD is placed);
a positioning mechanism coupled to a power transmitter present beneath the charging surface, with the power transmitter extending along the charging surface, wherein the positioning mechanism is to adjust a position of the power transmitter within the housing to change a perpendicular distance between a plane of the power transmitter and the charging surface (See Fig.1B, Items#47 and Pars.29 and 32, disclose a positioning mechanism to move the control board 40 on which power transmitting coil 10 is placed, the coil is moved vertically to be closer or further from the charging surface 60). However YOSHIZAWA does not disclose the positioning system comprising: a fixed portion of a cam arrangement, the cam arrangement to support the power transmitter; and a moveable portion of the cam arrangement, wherein: the fixed portion and the moveable portion have complimentary angled profiles; and rotation of the moveable portion about a first axis adjusts a vertical position of the moveable portion and the power transmitter along the first axis; and a charging status engine to: in response to a change in the perpendicular distance between the power transmitter and the charging surface by the positioning mechanism, determine a change in a value of charging information, wherein the charging information indicates electrical power generated by a power receiver in the electronic device; and determine a change in a charging efficiency value corresponding to the change in the charging information.
KYOGOKU discloses a lifting mechanism comprising a fixed portion of a cam arrangement (See Fig.1a, discloses a cylindrical cam 3, the cam comprising a support cylinder  4 which encircles the rotating cylindrical cam 3, Col.2, lines 54-60, disclose that the cam support 4 does not rotate i.e. fixed), the cam arrangement to support a movable surface (See Fig.1a, Item#2, disclose a plate on which an item which needs height adjustment is placed); and 
a moveable portion of the cam arrangement, wherein rotation of the moveable portion about a first axis adjusts a vertical position of the moveable portion and the power transmitter along the first axis (See Fig.1a, and Col.2 lines 49-53, disclose that rotation of the cylindrical cam 3, causes a can follower 5 to rotate and move along the groove 17 such that the height of the plate 2 is adjusted as shown in Fig.1b).
YOSHIZAWA and KYOGOKU are analogous art since they both deal with elevation adjusting mechanisms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by YOSHIZAWA with that of KYOGOKU by replacing one positioning mechanism with another for the benefit of using a simple mechanism with a reduced number of components which provides a system which can be finely tuned to achieve desired height of the charging coil.  However, YOSHIZAWA and KYOGOKU do not disclose a charging status engine to: in response to a change in the perpendicular distance between the power transmitter and the charging surface by the positioning mechanism, determine a change in a value of charging information, wherein the charging information indicates electrical power generated by a power receiver in the electronic device;
and determine a change in a charging efficiency value corresponding to the change in the charging information.
LEE discloses a wireless charging system comprising a charging status engine to: in response to a change in the distance between the power transmitter and the charging surface by the positioning mechanism, determine a change in a value of charging information, wherein the charging information indicates electrical power generated by a power receiver in the electronic device; and determine a change in a charging efficiency value corresponding to the change in the charging information (See Fig.17 and 8, disclose the receiver determines the charging reception amount and Col.6, lines 4-16, disclose determining the efficiency as a ratio of the received charge to the transmitted charge, and provide a prompt to the user of the charging efficiency and a recommended displacement to improve it. Step#1740 discloses updating the reception ratio and efficiency calculation based on the adjustments made of the position of the charging coil with respect to the receiving coil).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by YOSHIZAWA and KYOGOKU with that of LEE by dynamically updating the efficiency based on the distance between the charging and the receiving coils for the benefit of providing the user with a visual indicator of the adjustment needed to increase the charging efficiency.
As per claim 12, YOSHIZAWA, KYOGOKU and LEE disclose the wireless charging station as claimed in claim 11 as discussed above, wherein the positioning mechanism is one of mechanical and electro-mechanical (See KYOGOKU, Fig.1a, Items#3, discloses a cylindrical cam which is rotated via a rotary actuator 6, the Cam is a mechanical positioning mechanism and the rotary actuator can be either a mechanical user actuated mechanism or a motor).

As per claim 13, YOSHIZAWA, KYOGOKU and LEE disclose the wireless charging station as claimed in claim 11, further comprising a charging efficiency indicator indicative of the change in the charging efficiency value, wherein the charging efficiency indicator is one of a visual indicator and an audio indicator (See LEE, Fig.8, Item#801, discloses displaying the reception ratio i.e. efficiency).

As per claim 14, YOSHIZAWA, KYOGOKU and LEE disclose the wireless charging station as claimed in claim 11 as discussed above, wherein the charging status engine is to generate executable control instructions to actuate the positioning mechanism (See Fig.1B, Item#45 and Par.29, discloses “a control unit 45 that controls the first power transmission coil position moving unit 47.”).

As per claim 15, YOSHIZAWA, KYOGOKU and LEE disclose the wireless charging station as claimed in claim 11 as discussed above, however they do not explicitly disclose wherein the positioning mechanism is actuated manually by a user. However, YOSHIZAWA discloses the that the positioning mechanism may be any known technique or mechanism capable of moving the control board carrying the induction coil (See Par.32). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by YOSHIZAWA, KYOGOKU and LEE such that the automated positioning mechanism is replaced with a manually actuated mechanism (this is done by replacing the rotary actuator disclosed by KYOGOKU with a knob or handle to generate the rotary movement) for the benefit of simplifying the charging device.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIZAWA in view of DENG and KYOGOK and in further view of WU. 
As per claim 20, YOSHIZAWA, DENG and KYOGOKU disclose the wireless charging apparatus as claimed in claim 8 as discussed above, however they do not disclose further comprising a charging efficiency indicator, to output the charging efficiency value as a numeric value.
WU discloses a wireless charging device further comprising a charging efficiency indicator, to output the charging efficiency value as a numeric value. (See Fig.7, Items#4011 and 4012 and Par.70, disclose a charge efficiency obtaining unit and displaying unit for displaying the wireless charging efficiency).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by YOSHIZAWA, DENG and KYOGOKU with that of WU by adding the charging efficiency indicator for the benefit of allowing the a user to select, from different positions, the optimum charging position according to the magnitude of the charging intensity displayed on the display module, thereby improving the efficiency of wireless charging (See WU, Par.70).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIZAWA in view of KYOGOKU and WU and in further view of LEE.
As per claim 21, YOSHIZAWA, KYOGOKU and WU disclose the charging device as claimed in claim 6 as discussed above, however they do not disclose wherein the indicator is an audio indicator.
LEE discloses a wireless charging system comprising a charging efficiency and user prompt indicator wherein the indicator comprises an audio indicator (See Col.7, line 61 to Col.8, line 3, disclose the indicator can be visual, audible or both).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by YOSHIZAWA, KYOGOKU and WU with that of LEE by adding an audible indicator for the benefit of alerting the user to the charging efficiency when he/she is near the device but not actively monitoring the visual indicator.
Conclusion
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-21 have been considered but are moot in view of the new grounds of rejection. Applicant have challenged the examiner’s previously taken position that using a cam and pinion structure as an alternative mechanism to elevate and lower the charging coil is an obvious modification. The examiner previously used official notice to reject claims dealing with the cam structure as a lifting mechanism including claims 17-19. The examiner explains that the claims were directed to the structure of the cam arrangement and as previously indicated; the examiner’s position was that such a mechanism is well known and that substituting one lifting mechanism for another is within the skill of one of ordinary skill in the art before the effective filing date of the invention. The examiner has provided new references showing the claimed structure used in an environment to elevate and lower a surface to support the examiner’s position. The examiner further argues that regarding claim 8, DENG discloses outputting a prompt and an indication to the user as a result of efficiency calculated at the transmitter and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the efficiency detected by DENG to actuate an automated action by the charger disclosed by YOSHIZAWA for the benefit of enhancing the charging efficiency. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/            Examiner, Art Unit 2859    

/EDWARD TSO/            Primary Examiner, Art Unit 2859